JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed July 22, 2015, be affirmed. Appellant has not established that the-district court erred in dismissing his complaint on res judicata grounds, based on the dismissal with prejudice of his prior complaint by the United States District Court for the District of Nebraska. See Deuerlein v. State of Nebraska, No. 8:15cvl4, 2015 WL 1608687 (D.Neb. Apr. 10,2015).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.